Citation Nr: 1023250	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  00-24 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for residuals of a gunshot wound to the right shoulder, 
involving Muscle Groups I and IV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.

The appeal initially arose from an October 2000 rating 
decision by the Regional Office (RO), which denied an 
increased rating for residuals of a gunshot wound to the 
right shoulder, involving Muscle Groups I and IV, currently 
evaluated at 40 percent disabling.  

The veteran failed to report to a July 2002 scheduled RO 
hearing.  Therefore, the hearing is deemed withdrawn.

By an Order, dated October 2004, the United States Court of 
Appeals for Veterans Claims (Court) vacated a September 2002 
Decision of the Board of Veterans Appeals (Board), which 
denied an increased rating for residuals of a gunshot wound 
to the right shoulder, and remanded the matter to the Board.

The Board remanded this matter for additional development in 
October 2008.  The case has now been returned for further 
adjudication.  


FINDING OF FACT

The residuals of a gunshot wound to the right shoulder, 
involving Muscle Groups I and IV, produce no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder, involving 
Muscle Groups I and IV, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.72, Code 5200, 4.73, 
Codes 5301, 5304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The veteran is currently rated 40 percent under 38 C.F.R. § 
4.73, Code 5301 and 5304 for the service-connected residuals 
of a gunshot wound to the right shoulder, involving Muscle 
Groups I and IV.  

Code 5301 pertains to Muscle Group I.  Such group affects the 
function of upward rotation of the scapula; and elevation of 
the arm above the shoulder level.  Group I involves extrinsic 
muscles of the shoulder girdle(1) Trapezius; (2) levator 
scapulae; (3) serratus magnus.  Under this code the highest 
rating of 40 percent is assigned for a severe injury to the 
dominant side of muscle Group I.  Code 5304 pertains to 
Muscle Group IV which function involves stabilization of the 
shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of arm.  Muscle Group IV involves the intrinsic 
muscles of the shoulder girdle: (1) Suprasponatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  The maximum rating of 30 percent is 
assigned when the injury is severe and involves the veteran's 
dominant side.  The veteran was assigned the higher 40 
percent rating.  Separate ratings under each code are not 
assignable as both muscle group injuries are in the same 
anatomical region and act upon the same joint (the shoulder 
joint).  See 38 C.F.R. § 4.55(e).

Regulations note that a 'slight' muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Regulation notes that a 'moderately severe' muscle disability 
results from a through and through or deep penetrating wound 
by small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaints 
include prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d).

'Severe' muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  The veteran's service medical

History and Analysis

The veteran's service treatment records show that in June 
1968 he sustained a gunshot wound to the right shoulder area.  
The bullet entered and exited on the posterior aspect of the 
right shoulder area.  He had no artery or nerve involvement. 
The injury involved soft tissue only.  On the day of the 
injury, the wound was debrided and approximately 10 days 
later he underwent a delayed primary closure.  His 
postoperative course was uneventful except for a central area 
of wound necrosis about 1/2 cm in diameter from tension in 
the suture line.  An August 1968 report reveals the function 
of the shoulder quickly returned.  In this regard he had a 
full range of motion of the right shoulder.  A September 1968 
separation examination revealed a scar of fragment wound 
posterior aspect of the right shoulder.  He had no disability 
or interference in function.

The veteran was granted service connection for residuals of a 
gunshot wound to the right shoulder and was assigned a 30 
percent rating, effective from September 1968.  The veteran 
underwent VA examination in July 1998.  This examination 
revealed that the veteran had a normal range of motion of the 
right shoulder; a healed bullet scar on the right 
supraspinatus area; disfigurement; involvement of the 
extrinsic muscle, trapezius part, and involvement of the 
suprasponatus muscle, the extrinsic muscle more extensively; 
and partial ossification of the right coracoclavicular 
ligament.  The RO, in July 1998, continued the 30 percent 
rating for residuals of a gunshot wound to the right 
shoulder, involving Muscle Groups I and IV, with scars. 
Outpatient treatment records from 1998 were also associated 
with the claims file.  In May 1999, RO assigned a 40 percent 
rating for the veteran's residuals of a gunshot wound to the 
right shoulder, involving Muscle Groups I and IV, effective 
from April 1998.  

In April 2000, the veteran filed a new claim for an increased 
rating for the service-connected residuals of a gunshot wound 
to the right shoulder.  The veteran stated that his 
disability had worsened.  The Board notes that the Veteran 
was assigned a temporary 100 percent rating for convalescence 
following surgery from September 9, 2002 to January 1, 2003.  

Pursuant to 38 C.F.R. § 4.71, scapulohumeral articulation, 
ankylosis provides that unfavorable ankylosis with abduction 
limited to 25 degrees from the side warrants a 50 percent 
rating.  The note to this code explains that ankylosis means 
that the scapula and humerus moves as one piece.  With 
respect to this diagnostic code, however, 38 C.F.R. § 4.55(c) 
must be taken into consideration.  This provision provides 
that there will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  38 C.F.R. § 
4.55(d) provides that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.  

On August 2000 VA examination, it was reported that the 
veteran sustained a gunshot wound to his right shoulder in 
1968 while he was in Vietnam.  The veteran related that he 
had had scapular and shoulder pain since the injury. He 
reported that his condition had worsened over the last five 
years.  The veteran stated that he was currently employed as 
a United States postal worker and in the last five years, he 
had noticed that the limitations from his right shoulder were 
interfering with his job performance.

Upon physical examination, the veteran had some moderate pain 
to palpation in the area of the posterior scapular.  The 
range of right shoulder motion, as compared to his left, was 
forward flexion to 120 degrees versus 180 on the left, 100 
degrees of abduction versus 180 degrees on the left. Internal 
rotation on the right and left was to the mid-back.  Rotation 
on the right was to 10 degrees, but was to 30 degrees on the 
left.  Motor examination revealed his supraspinatus was 4/5, 
his subscapular was 4/5, and his external rotators were 4/5.  
The remainder of his right upper extremity examination was 
4/5 throughout.  A sensory examination revealed the veteran 
reported diffuse numbness in his right arm from his right 
shoulder down to his right hand with no specific defining 
area.  His reflexes were 2 for his triceps, biceps and 
brachioradialis.  He had a positive Hawkins sign and a 
positive Neer sign.  X-ray studies showed no residual 
shrapnel in his shoulder and also no real bony deformity 
except the veteran had type II to type III acromion.  The 
examiner stated that the veteran's right shoulder impingement 
syndrome could be moderately incapacitating, especially if 
his job required a lot of overhead activity.  The examiner 
stated that the veteran's right shoulder impingement was 
probably caused by his gunshot wound.  

A March 2003 VA examiner noted the Veteran had a past 
surgical history of status post right shoulder arthroscopic 
surgery with subacromial decompression and distal clavicle 
resection.  The Veteran reported pain and decreased mobility 
in his right shoulder following the surgical procedure (which 
the Board notes was performed in September 2002).  He 
reported flare-ups every day and redness and warmth with the 
flare-ups.  He reported tenderness over the wound area and 
weakness 100 percent of the time.  The Veteran reported 
having to hold mail in his right hand and then sort with his 
left hand and having to switch from arm to arm.  He was 
having difficulty reaching high mailboxes and tried to raise 
his left hand or stops to get closer to the mailbox.  The 
Veteran reported trouble in fixing his kitchen roof, working 
on his car and using a non-self propelled mower.  He also 
reported trouble donning his upper extremity clothing.  

Physical examination revealed forward flexion to 70 degrees, 
abduction to 60 degrees, external rotation to 20 degrees and 
internal rotation to 50 degrees.  All range of motion was 
done with pain.  He had tenderness with palpation over the 
clavicular area, the coracoid process, the acrosmioclabicular 
joint and poster to the wound scar, more so medially than 
laterally.  Tenderness with palpation over the glenohumeral 
joint was noted, with no redness, warmth or effusion.  His 
shoulder was 3/5 with giving way to resistance.  The right 
shoulder was lower than the left shoulder while sitting on 
the exam table.  The examiner diagnosed the Veteran with 
increased pain and immobility status post right shoulder 
arthroscopy surgery for a right shoulder rotator cuff 
debridement with subacromial decompression and distal 
clavicular resection.  The x-ray showed no evidence of 
fracture or dislocation of the right shoulder and status post 
surgical resection of the distal end of the right clavicle 
with widening of the right acromioclavicular joint.  

A May 2009 VA examiner, who examined the Veteran's claims 
file and records, noted that the Veteran had a longstanding 
history of right shoulder pain that stemmed from a gunshot 
wound that he sustained while in the army.  Since getting out 
of service, the Veteran has complained of persistent right 
shoulder pain and a deep ache.  The Veteran also complained 
of some tingling in his right hand during sleep and some 
weakness in his right arm.  The Veteran reported being able 
to perform all of activities of daily living with the same 
baseline amount of pain.  The examiner noted that the Veteran 
has worked at a post office for 26 years, with 21 of the 
years as a mail carrier.  The last 5 years the Veteran has 
been unable to carry the mail and has been working as a 
janitor.  

On physical examination the examiner noted that the Veteran 
stood with some asymmetry in that he is missing some 
trapezius musculature on the right as well as some 
supraspinatus musculature in the supraspinatus fossa.  Other 
than that, however, there did not appear to be atrophy in the 
infraspinatus fossa nor around the deltoid region.  The 
Veteran had very minimal tenderness to palpation over the old 
site of the AC joint and no biceps tendon tenderness to 
palpation.  The Veteran showed abduction from 0 to 100 
degrees and forward flexion from 0 to 100 degrees, both of 
which were limited by pain in the final 10 degrees and 
unchanged with repetitive range of motion testing.  External 
rotation was from 0 to 60 degrees, with no pain and no change 
with repetitive testing.  Internal rotation was to 50 degrees 
with pain at 50 degrees and unchanged with repetitive motion 
testing.  There was no further weakness, fatigue or lack of 
endurance with repetitive testing.  

The Veteran could perform the lift-off test and had 4/5 
strength in abduction and forward flexion on the right 
compared to 5/5 on the left.  The Veteran had a positive 
Nere's and Hawkin's impingement test, a negative cross-arm 
abduction sign, a negative Speed's and Yurgason's and a 
negative O'brien's test.  The examiner noted that there 
Veteran seemed to have normal scapulothoracic motion and no 
winging of the scapula.  X-rays showed a re-sected distal 
clavicle with no remaining AC join and no bone spurs or 
arthritis.  The examiner noted a September 2006 MRI that 
showed a complete tear of the supraspinatus tendon.  The 
examiner's diagnosis was right shoulder weakness and muscle 
loss due to gunshot wound and a rotator cuff tear due to 
rotator cuff impingement of the right shoulder.  

The examiner noted that the Veteran's symptoms include pain 
and weakness in the right shoulder and a deep ache around his 
scapula, as well as weakness in the right shoulder, which 
would seem to correspond with a gunshot injury.  The Veteran 
has muscle loss, as is clear from the asymmetry.  

The examiner also noted that in addition to the Veteran's 
muscle loss, he had gone on to develop rotator cuff 
impingement and now a frank rotator cuff tear.  The examiner 
opined that he thinks this is probably more due to typical 
impingement that is a degenerative process and likely due to 
his working for the post office and carrying mail.  Part of 
his rationale was that the Veteran had a scope in 2002 which 
showed no articular-sided tear and only a small partial tear 
on the bursal side.  The examiner thinks that a portion of 
his weakness and pain is due to his gunshot wound residuals.  
The examiner opined that half of the Veteran's symptoms are 
due to the gunshot residuals and the other half are due to 
the rotator cuff impingement and rotator cuff ear, which in 
his opinion are most likely not related to the gunshot wound.  
The examiner opined that it is more likely due to other 
factors in his history, including working for the post 
office.  

The examiner also commented that the Veteran had not 
developed a neurologic abnormality, given his physical 
examination and his recent EMG test, which was done in May 
2009 and was a normal study.  The examiner went on to opine 
that the Veteran does not suffer from any neurological 
problems affecting other parts of his body and that the 
Veteran's gunshot wound residuals have not resulted in a 
fibrous union of the humerus, nonunion of the humerus, loss 
of head of the humerus of ankylosis of the scapulohumeral 
articulation.  The examiner specifically noted that the 
Veteran has no ankylosis and has relatively normal motion of 
the scapula on the posterior aspect of the chest wall with 
abduction and forward flexion of his arm.  

The Board notes that in August 2000, the examiner stated that 
the veteran's right shoulder impingement was probably caused 
by his gunshot wound.  However, the May 2009 VA examiner 
attributed the Veteran's rotator cuff impingement and rotator 
cuff ear as more likely due to other factors in his history, 
including working for the post office, rather than due to his 
gunshot wound residuals.  In any event, a muscle injury 
rating cannot be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  In the instant case, there is 
no objective evidence that the impingement affects anything 
but the right shoulder.  Further, the May 2009 examiner 
indicated that the Veteran had not developed a neurologic 
abnormality that affects an entirely different body function, 
given physical examination and his recent EMG test, which was 
done in May 2009 and was a normal study.  Thus, an additional 
rating under the nerve paralysis codes is not warranted.  

The May 2009 examiner also found that the Veteran's gunshot 
wound residuals have not resulted in a fibrous union of the 
humerus, nonunion of the humerus, loss of head of the humerus 
or ankylosis of the scapulohumeral articulation.  Therefore, 
the Board observes that the examinations of record reveal no 
ankylosis of the right shoulder and his service-connected 
disability involves muscle groups I and IV.  Thus, the 
veteran is not entitled to the next higher rating of 50 
percent under 38 C.F.R. § 4.71, code 5200.  Moreover, a 
rating in excess of 40 percent is barred from being assigned 
under the provisions of 38 C.F.R. § 4.55(d) which provides 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  In this 
case, the veteran is assigned a combined rating of 40 percent 
for muscle groups I and IV.  Unfavorable ankylosis of the 
dominant right shoulder warrants a 50 percent rating.  Under 
38 C.F.R. § 4.55 (d), the veteran must be assigned a rating 
lower than 50 percent.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Extraschedular rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
Here, the rating criteria reasonably describe the Veteran's 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The record also does not reflect that the Veteran has 
required frequent hospitalizations for his residuals of a 
gunshot wound to the right shoulder during the period of time 
on appeal.  The veteran submitted employment records from 
April and June 2000.  In April 2000, the veteran requested 
shorter relays or a cart to perform his duties as a postal 
carrier.  The postmaster denied the veteran's request and 
noted that the veteran's route was inspected and that he 
completed the route in the allotted time.  In a June 2000 
letter of warning, the veteran was accused of failure to 
perform his assigned duties conscientiously and effectively.  
However, there is no indication in the record that this 
service-connected disability markedly interfered with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule (which contemplates industrial 
impairment) during the period of time on appeal.  In fact, 
the May 2009 examiner specifically opined that half of the 
Veteran's symptoms are due to the gunshot residuals and the 
other half are due to the rotator cuff impingement and 
rotator cuff tear, which in his opinion are most likely not 
related to the gunshot wound and rather more likely due to 
other factors in his history, including working for the post 
office.  In sum, there is no indication in the record that 
the average industrial impairment from this disability would 
be in excess of that contemplated by the assigned evaluation; 
it is not impractical to apply the regular schedular 
standards.  For these reasons, a referral for an extra-
schedular rating is not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was correctly notified of the 
respective duties of the claimant and of VA, and of the 
evidence needed to substantiate his claim for an increased 
rating for residuals of a gunshot wound to the right 
shoulder, involving muscle groups I and IV by a letter in 
November 2008.  This November 2008 letter the Veteran was 
given the specific notice required by Dingess, supra.  
Subsequent adjudication followed in October 2009.  

The Board finds that despite any possible deficiency in 
providing notice (including regarding timing), the Veteran is 
not prejudiced in this matter.  The appellant and his 
representative were provided with a copy of the appealed 
October 2000 rating decision, and a November 2000 statement 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  The RO, in a March 
2001 letter, advised the veteran of the VCAA.  These 
notifications show that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  .  Further, the Veteran has been represented by a 
Veteran's Service Organization during this appeal process and 
has had a meaningful opportunity to assist in development of 
his claim.  Thus, the Veteran was accordingly made well aware 
of the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted his daily activities in his August 
2000, March 2003 and May 2009 VA examinations.  Consequently, 
it is also demonstrated that he had actual knowledge of the 
specific rating criteria for the disability, and why higher 
ratings had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given VA medical 
examinations in connection with the claim.  Statements from 
the Veteran and his representatives are associated with the 
claims file.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 40 percent for residuals of 
a gunshot wound to the right shoulder, involving Muscle 
Groups I and IV, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


